Citation Nr: 0609008	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-13 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs





ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from November 1965 to 
September 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran contends that the 50 percent evaluation initially 
assigned to his service connected PTSD does not adequately 
reflect the level of impairment caused by this disability.  

The veteran argues in his notice of disagreement and in his 
substantive appeal that a 70 percent evaluation should be 
assigned for his PTSD.  He believes that he fits many of the 
criteria required for a higher evaluation, including 
depression and suicidal feelings, but states that he was 
either not asked about these symptoms at the May 2003 VA 
examination, or he declined to share them at that time.  
Furthermore, he says that some of his relationships have 
deteriorated since May 2003.  

The Board notes that the only psychiatric examination of 
record is the May 2003 VA examination.  This examination is 
nearly three years old.  

Morever, the veteran essentially argues that his symptoms 
have worsened since May 2003.  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that an 
evaluation of the disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Furthermore, when a veteran claims that a disability is worse 
than when originally rated, and the available evidence is 
inadequate to evaluate the current state of the disability, 
the VA must provide a new examination.  Olsen v. Principi, 3 
Vet. App. 480, 482 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The RO 
should provide the veteran with a letter 
notifying the veteran of the evidence 
required to substantiate his claim for an 
increased evaluation, as well information 
regarding effective dates.  The RO should 
notify the veteran of the evidence that 
will be obtained by VA, and the evidence 
that is the responsibility of the veteran 
to obtain.  Finally, the RO should request 
the veteran to submit any evidence he 
believes is pertinent to his claim.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD 
since 2002.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  

3.  After any records identified above 
have been obtained and placed in the 
claims folder, the veteran should be 
afforded a VA psychiatric examination to 
determine the current severity of the 
service-connected PTSD.  On the 
examination, all indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should 
identify diagnostically all symptoms and 
clinical findings which are 
manifestations of the veteran's service-
connected PTSD.  

Specifically, the examiner is to 
determine the impairment in the veteran's 
ability to perform self-care and to 
converse.  Other factors to be evaluated 
include the presence of a depressed mood; 
anxiety; suspiciousness; chronic sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; existence and 
frequency of panic attacks; difficulty 
understanding complex commands; impaired 
judgment; impaired abstract thinking; and 
difficulty in establishing and 
maintaining effective work and social 
relationships. If manifested, the 
severity of each symptom should be 
explained.  

Overall, the examiner is to render an 
opinion as to the overall social and 
occupational impairment caused solely by 
the veteran's PTSD.  Based upon a review 
of the record and the examination, the 
examiner should provide a Global 
Assessment of Functioning (GAF) score 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected PTSD.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

